Case 2:20-cv-00165-JES-MRM Document 9 Filed 04/15/20 Page 1 of 5 PageID 40



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

DAVID LEE HARMON,

             Plaintiff,

v.                                Case No:   2:20-cv-165-FtM-29MRM

SEAN LUX, Assistant State
Attorney and STATE ATTORNEYS
OFFICE,

             Defendants.


                           ORDER OF DISMISSAL

       This matter comes before the Court on initial review of the

file.   Plaintiff David Lee Harmon, who is confined in the Charlotte

County Jail, filed a Civil Rights Complaint under 42 U.S.C. § 1983

(Doc. #1, Complaint).      The Complaint names Sean Lux, an Assistant

State Attorney and the State Attorney’s Office as the defendants.

(Id.    at   3).    The    Complaint   brings   claims    for   “reckless

endangerment, deliberate indifference, negligent infliction of

emotional distress,” and various negligence claims. (Id. at 5).

In support, Harmon states he was injured in an automobile accident

in March and was informed by the jail medical provider and his

public defender that “[he] was put in for a medical bond” but “Mr.

Lux never let the judge know.”         (Id. at 5-6).       Harmon claims

because Lux failed to advise the judge of his medical bond, he was

“involved in an accident on the day of his surgery, and hurt the
Case 2:20-cv-00165-JES-MRM Document 9 Filed 04/15/20 Page 2 of 5 PageID 41



next day by a deputy.” (Id.at 6).       As relief, Harmon seeks monetary

relief and punitive damages. (Id. at 7).

     The Prison Litigation Reform permits a court to sua sponte

dismiss    a   prisoner’s   complaint   before     service.    28    U.S.C.   §

1915A(a).      Grounds which warrant a sua sponte dismissal include a

finding that the complaint is frivolous, malicious, seeks monetary

damages from a defendant immune from monetary relief, or fails to

state     acclaim   upon    which   relief   can     be   granted.    Id.,    §

1915((b)(1)&(2).      A claim is frivolous where it is apparent from

the face of the complaint the allegations are “clearly baseless”

or the “legal theories are indisputable meritless.” Carroll v.

Gross, 984 F.2d 392, 393 (11th Cir. 1993).                A claim is also

frivolous as a matter of law where the defendant is immune from

suit. Neitzke v. Williams, 490 U.S. 319, 327 (1989).

     To the extent discernable, Harmon attributes liability to Lux

for Lux’s alleged failure to advise the state court of Harmon’s

application for a medical bond, or Lux’s opposition to Harmon’s

release on a medical bond given the fact that Harmon acknowledges

his public defender knew about the application.           Harmon faults Lux

for injuries he sustained when he was injured in an accident while

being transported for surgery.       Liberally construed, the Complaint

suggests that Lux’s actions denied, delayed or interfered with




                                    - 2 -
Case 2:20-cv-00165-JES-MRM Document 9 Filed 04/15/20 Page 3 of 5 PageID 42



Harmon’s medical care in violation of the Eighth or Fourteenth

Amendments. 1

      Prosecutors have absolute immunity from § 1983 actions that

arise from the prosecutor’s conduct “intimately associated with

the judicial phase of the criminal process.” Imbler v. Pachtman,

424   U.S.   409,    430     (1976).    Absolute    immunity   applies     to    a

prosecutor's actions undertaken as an advocate for the State.

Hart v. Hodges, 587 F.3d 1288, 1295 (11th Cir. 2009).             Activities

as an advocate include initiating and presenting the State’s case

in a judicial proceeding.          Buckley v. Fitzsimmons, 509 U.S. 259,

269-70 (1993).      This function encompasses a wide range of conduct

including illegal and unconstitutional conduct, such as “filing an

information     without        investigation,     filing    charges    without

jurisdiction,       filing    a   baseless     detainer,   offering   perjured

testimony,      suppressing       exculpatory      evidence,    refusing        to

investigate complaints about the prison system, and threatening

further criminal prosecutions.” Hart, 587 F.3d at 1295 (quoting

Henzel v. Gerstein, 608 F.2d 654, 657 (5th Cir. 1979)).                  Harmon

attributes liability to Lux on the basis Lux failed to advise the

state court of his application for medical release or opposed the

same.     The Eleventh Circuit in Hart clarifies that when acting as

an advocate “the absolute immunity doctrine has evolved such that



      1   Plaintiff appears to be a pre-trial detainee.



                                       - 3 -
Case 2:20-cv-00165-JES-MRM Document 9 Filed 04/15/20 Page 4 of 5 PageID 43



even wrongful or malicious acts by prosecutors are allowed to go

unredressed.”      Id., 587 F.3d at 1298.          Actions taken in connection

with bail applications are prosecutorial and protected by absolute

immunity.      Pinaud v. County of Suffolk, 52 F.3d 1139, 1149 (2d

Cir. 1995).      The Court finds the act upon which Harmon premises

his claim was an act undertaken within Lux’s function as an

advocate for which Lux has absolute immunity from suit.                         See

Spano v. Satz, No. 09-60255-CIV, 2011 WL 1303147, at *6 (S.D. Fla.

Mar. 31, 2011)(finding state prosecutor has absolute immunity

regarding      inmate’s    claim     that   prosecutor    denied   request      for

medical bond).

     Alternatively, the Eight Amendment establishes that “prison

officials may have a duty to porrect the health and safety of

inmates   in    their     custody,    but   that   duty   does   not   extend    to

prosecutors.”      Spano (quoting Romer v. Morgenthau, 119 F. Supp.

2d 346, 362-63 (S.D.N.Y. 2000)); see also Morris v. Doyle, 2010 WL

2326042 *7 (E.D. Missouri June 8, 2010)(“it is the responsibility

of prison officials to protect inmates from harm, not that of state

prosecutors or investigators.”).               Thus, Harmon cannot state an

Eighth Amendment claim against Lux related to his medical care or

the harm from a deputy he allegedly suffered while in jail.

      Assuming Harmon has a viable state common law negligence

claim against Lux, the Court declines to exercise supplemental




                                       - 4 -
Case 2:20-cv-00165-JES-MRM Document 9 Filed 04/15/20 Page 5 of 5 PageID 44



jurisdiction over this claim and dismisses any state law claims

without prejudice.    28 U.S.C. §1367(c).

     Accordingly, it is now

     ORDERED:

     1. Plaintiff’s Complaint (Doc. #1) predicated upon § 1983 is

        dismissed with prejudice under § 1915A(b)(1)&(2).

     2. The Court dismisses without prejudice any state law claims.

     3. The Clerk of Court shall terminate any pending motions,

        enter judgment, and close this file.

     DONE and ORDERED at Fort Myers, Florida, this            15th     day

of April, 2020.




SA: FTMP-1
Copies:
Counsel of Record




                                  - 5 -
